DETAILED ACTION
	This is a non-final rejection in response to application filed 5/11/21. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 17-19 recites the limitation "movement".  The term “movement” is ambiguous, it is unclear as movement of aircraft would satisfy the claimed limitation. However, it is assumed movement means the first and second configuration are different positions. Subsequent dependent claims are rejected.
Claims 1 and 18 recites the limitation "first value" and “second value”.  The limitations as claimed do not require different values or changes. Subsequent dependent claims are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 6, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (GB 967780)
	Regarding independent claim 1, Elliott teaches an aircraft system, comprising: 
a propulsion system structure 21 comprising a duct, the propulsion system structure adapted to move between a first position and a second position (fig. 4/5, 6/7,8/9); and 
a variable area nozzle 31 fluidly coupled with the duct, the variable area nozzle adapted to move between a first configuration and a second configuration, an exit area of the variable area nozzle having a first value when the variable area nozzle is in the first configuration, and the exit area of the variable area nozzle having a second value when the variable area nozzle is in the second configuration (fig. 4/5, 6/7,8/9, as seen in figures the area changes between positions); 
wherein movement of the variable area nozzle between the first configuration and the second configuration is mechanically linked with movement of the propulsion system structure between the first position and the second position (as shown the propulsion system 15 is connected to the upper part of the nozzle 5b, and move together).
Regarding dependent claim 2, Elliott teaches wherein the movement of the propulsion system structure between the first position and the second position drives the movement of the variable area nozzle between the first configuration and the second configuration. As discussed above, the propulsion system and nozzle move together, additionally when moving the area of the nozzle is changed (page 2, ll. 123-129).
Regarding dependent claim 3, Elliott teaches wherein movement of the variable area nozzle from the first configuration towards the second configuration begins when the propulsion system structure moves from the first position towards the second position (page 2, ll. 86-122).
Regarding dependent claim 5, Elliott teaches further comprising:
 a stationary structure 5a; and 
a linkage system 17 coupled to the stationary structure, the propulsion system structure and the variable area nozzle; 

Regarding dependent claim 6, Elliott teaches wherein the propulsion system structure is movably connected to the stationary structure (see figure 8 and 9); and 
a flap 32 of the variable area nozzle is movably connected to the propulsion system structure (pg 3, ll. 86-109).
Regarding dependent claim 11, Elliott teaches wherein the linkage system comprises one or more linkages 17.
Regarding dependent claim 12, Elliott teaches further comprising: 
a fixed structure 5a; 
the propulsion system structure pivotally coupled to the fixed structure such that the propulsion system structure pivots between the first position and the second position (see figures 8 and 9).
Regarding dependent claim 13, Elliott teaches wherein the variable area nozzle 31 comprises a first flap and a second flap;
the first flap 40 is pivotally coupled to the propulsion system structure at a first side of the propulsion system structure; and 
the second flap 41 is pivotally coupled to the propulsion system structure at a second side of the propulsion system structure that is opposite the first side of the propulsion system structure (see figures 12 and 13).
Regarding dependent claim 14, Elliott teaches further comprising: a propulsor of an aircraft propulsion system (fans of engine 6); 
the propulsor housed within the propulsion system structure 6.
Regarding dependent claim 15, Elliott teaches wherein the duct comprises a first duct 16, and 
the propulsion system structure further comprises a second duct 18 in parallel with the first duct; and 
the variable area nozzle is further fluidly coupled with the second duct (all ducts and nozzle are in fluid communication).
Regarding dependent claim 16, Elliott teaches wherein a centerline of the duct when the propulsion system structure is in the first position is angularly offset from the centerline of the duct when the propulsion system structure is in the second position (see figures 4 and 5).
Regarding independent claim 17, Elliott teaches an aircraft system, comprising: 
a propulsion system structure comprising a duct 6, the propulsion system structure adapted to move between a first disposition and a second disposition that is angularly offset from the first disposition (fig. 4/5, 6/7,8/9); 
a variable area nozzle 31 fluidly coupled with and downstream of the duct 6; and 
a linkage system 17 adapted such that movement of the propulsion system structure between the first disposition and the second disposition drives actuation of the variable area nozzle through the linkage system.
Regarding dependent claim 18, Elliott teaches wherein the actuation of the variable area nozzle comprises movement of the variable area nozzle between a first configuration and a second configuration; an exit area of the variable area nozzle has a first value when the variable area nozzle is in the first configuration; and the exit area of the variable area nozzle has a second value when the variable area nozzle is in the second configuration (page 2, ll. 123-129).
Regarding independent claim 19, Elliott teaches an aircraft system, comprising: 
an aircraft effector  5b adapted to move between a first position and a second position (see figures 4 and 5); 
a variable area nozzle (downstream portion at 32); and 
a linkage system 17 adapted such that movement of the aircraft effector between the first position and the second position mechanically drives actuation of the variable area nozzle through the linkage system (all are connected together).
Regarding dependent claim 20, Elliott teaches wherein the aircraft effector comprises a propulsion duct (space between 5a and 5b); and 
the variable area nozzle is fluidly coupled with and downstream of the propulsion duct (as shown in figures 8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Tonks et al. (US 7988087).
Regarding dependent claim 4, Elliott teaches the invention as claimed and discussed above. However, Elliott only teaches a first and second position and is silent to movement of the variable area nozzle from the first configuration towards the second configuration begins when the propulsion system structure moves from an intermediate position towards the second position, and the intermediate position is between the first position and the second position.
Tonks teaches it was known to hold a VOTL nozzle at an intermediate position (col. 2, ll. 44-57). 
It would have been obvious to one or ordinary skill in the art at the time of filing to have the variable area nozzle from the first configuration towards the second configuration begins when the propulsion system structure moves from an intermediate position towards the second position, and the intermediate position is between the first position and the second position.
It would have been obvious to hold at an intermediate position for vectoring as taught by Tonks (col. 2, ll. 44-57).  It should be noted that the movement of the variable nozzle to be initialized by the .
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Nash (US 3979067).
Regarding dependent claims 7 and 8, Elliott teaches the invention as claimed and discussed above. However, Elliott teaches it is known to use equivalent devices (page 2, ll. 88) for substitute linkage systems. Elliott is silent to the linkage system comprises a bell crank and cam element.
Nash teaches it was known to use a bell crank and cam element in a similar structure (col. 4, ll. 43-68).
It is further noted that a simple substitution of one known element (in this case, jacks) for another (in this case, a cam and bell crank system) to obtain predictable results (in this case, moving linkage system) was an obvious extension of prior art teachings, MPEP 2141 III B. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Caulfield (US 2957458).
Regarding dependent claim 9, Elliott teaches the invention as claimed and discussed above. However, Elliott teaches it is known to use equivalent devices (page 2, ll. 88) for substitute linkage systems. Elliott is silent to wherein the linkage system comprises a first pulley, a second pulley and a tension member engaged with and spanning between the first pulley and the second pulley.
Caulfield teaches it was known to use a linkage system comprises a first pulley, a second pulley and a tension member engaged with and spanning between the first pulley and the second pulley (col. 2, ll. 20-37).

It is further noted that a simple substitution of one known element (in this case, jacks) for another (in this case, a linkage system comprises a first pulley, a second pulley and a tension member engaged with and spanning between the first pulley and the second pulley) to obtain predictable results (in this case, moving linkage system) was an obvious extension of prior art teachings, MPEP 2141 III B. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Nightingale (US 5390877).
dependent claim 10, Elliott teaches the invention as claimed and discussed above. However, Elliott teaches it is known to use equivalent devices (page 2, ll. 88) for substitute linkage systems. Elliott is silent to wherein the linkage system comprises a track and a slider mated with and slidable along the track.
Nightingale teaches it was known to use a linkage system comprises a track and a slider mated with and slidable along the track (col. 4, ll.4-19).
It is further noted that a simple substitution of one known element (in this case,  jacks) for another (in this case, a linkage system comprises a track and a slider mated with and slidable along the track) to obtain predictable results (in this case, moving linkage system) was an obvious extension of prior art teachings, MPEP 2141 III B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741